       Case 1:18-cv-06468-GBD-RWL Document 62 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     12/11/2020
---------------------------------------------------------------X
HOPETON A. FRANCIS,                                            :
                                                               :      18-CV-6468 (GBD) (RWL)
                                             Plaintiff,        :
                                                               :
                  - against -                                  :      ORDER
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court previously indicated that if Plaintiff complied with the outstanding

discovery demands, the Court would reconsider his request for appointment of pro

bono counsel. Pursuant to a status report filed by Defendants (Dkt. 61), Plaintiff has

now complied. Accordingly, the Court will submit a request to the Court’s Pro Se Office

for appointment of pro bono counsel. Submitting a request, however, does NOT mean

that pro bono counsel necessarily will be available. Unless and until volunteer pro bono

counsel can be found to take on this matter, Plaintiff must continue to proceed pro se,

and all dates and deadlines remain operative.

                                                     SO ORDERED.




                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: December 11, 2020
       New York, New York

Copies transmitted this date to all counsel of record and mailed to Mr. Francis at the
following address:

        Hopeton A. Francis

                                                        1
Case 1:18-cv-06468-GBD-RWL Document 62 Filed 12/11/20 Page 2 of 2




#349-2002-091
V.C.B.C.
1 Halleck Street
Bronx, NY 10474




                               2
